Citation Nr: 1241293	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  06-28 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected fracture of the left knee with patellar tendonitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service in the Army from May 2000 to October 2000 and from February 2003 to April 2004 and in the Coast Guard from October 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The record before the Board suggests that the Veteran's back disability may be related to his service-connected left knee disability.  Accordingly, the Board has restyled the issue on appeal as entitlement to service connection for a low back injury, to include as secondary to service-connected fracture of the left knee with patellar tendonitis.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records show that the Veteran was treated for left knee pain and low back pain in August 2003.  A line of duty determination, dated in March 2004,  noted that the Veteran was getting out of a helicopter in July 2003 when he tripped over a duffel bag and fell to the ground and experienced a sharp pain in his lower back. 

Service connection is currently in effect for fracture of the left knee, with residual patellar tendonitis.

The Veteran had a VA examination in January 2005.  The Veteran reported that he injured the low back during active service.  The report noted that the Veteran was getting out of a truck with two duffel bags in his hands when he tripped over someone else's bag and landed on his left knee, injuring his left patella and low back.  Since then, he had pain in the left patella and low back.  The examiner's assessment was "lower back injury that happened from an injury from a fall while he was in active service in July 2003."  The examination report noted that the Veteran had an appointment for examination by an orthopedic surgeon.  

In January 2005, the Veteran had a VA examination by an orthopedic surgeon.  The examiner diagnosed a history of lumbar strain with normal physical findings.  

The Veteran had another VA examination in April 2010.  The Veteran had a VA examination in April 2010.  The examiner diagnosed mild lumbar spine strain.  The examiner opined that the current claimed low back injury is not related to the Veteran's military service.  The examiner reasoned that the Veteran had two examinations in 2003 and 2004 which were negative for back pain and where range of motion was full.  There was no back tenderness in 2009.  On a medical examination form, the Veteran reported no back problems, and physical examination failed to show a back diagnosis.  

In July 2012, the Veteran submitted an opinion from a private physician, Dr. C.K., M.D.  Dr. C.K. indicated that she reviewed the Veteran's medical records from 2003 to the present.  It was noted that an incident occurred where he tripped and fell in July 2003, resulting in a left knee injury, primarily, and some back pain.  The opinion noted that the knee pain was the primary focus of his complaints and the treatment he received.  After that, his complaints seemed to vary from knee to foot pain and to back pain.  According to the records, there were no positive findings on his lumbar spine physical exam at the time of the injury or in his medical records upon returning, with a normal x-ray.  However, there were reports of limping while going on missions with his unit secondary to his left knee.  The Veteran reported that he never got to rest or go to PT because of missions.  The physician stated that there appeared to be no actual injury to the spine, but due to limping and problems with his knees and feet, he has developed some postural instabilities and muscle weakness in his spine.  

Dr. C.K. opined that it is clear that the back pain started on active duty, and that the continued limping and lack of back treatment has further aggravated the back injury.  Dr. C.K. stated that the Veteran continued to do his job instead of getting treatment for his left knee.  Dr. C.K. opined that the back pain is likely the result of this act. 

As the July 2012 private medical opinion VA examination report provides an opinion suggesting a secondary relationship between the Veteran's service-connected left knee disability and a current back disability, the Board finds that additional development is warranted.  The Board finds that this evidence reasonably raises the issue of secondary service connection under 38 C.F.R. § 3.310, as to whether a back disability is caused or aggravated by a service-connected left knee disability.  

The Board thus finds that appropriate notification and development on the secondary service connection theory is required prior to further Board action on the claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  The Veteran should be provided with VCAA notice of the evidence necessary to substantiate a claim for secondary service connection.  A new VA examination is necessary to address the issue of secondary service connection, which has not been addressed by the prior examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice regarding the evidence necessary to establish entitlement to service connection for a back disability, to include as secondary to his service-connected left knee disability. 

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his back disability.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  

Following an examination of the Veteran, the examiner should diagnose any current back disability.   The examiner should provide an opinion regarding the following:

a.  Is a current back disability at least as likely as not (50 percent or greater likelihood), caused by, or due to the Veteran's service-connected fracture of the left knee?  The examiner should provide a detailed rationale for the opinion.

b.  Is a current back disability aggravated by service-connected fracture of the left knee?  The examiner should provide a detailed rationale for the opinion.

In formulating the opinion, the examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the underlying condition not due to the natural progress as contrasted to a temporary worsening of symptoms. 

If however after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the examiner is asked to clarify whether an opinion on causation or aggravation cannot be determined based on the evidence of record and current medical knowledge.

3.  Following the completion of the requested actions, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


